DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
2.	The information disclosure statement (IDS) filed on 12/26/2019 and 06/29/2020 is being considered by the examiner.
Specification
3.	The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
4.	The following title is suggested: An unmanned aerial vehicle with a controller for controlling the backward and forward rotation of a spooling winch. 
5.	The disclosure is objected to because of the following informalities: 
a.	para. [0028], p. 5: the terms “movable member 16” should be rewritten as --movable member 16b--.
b.	para. [0029]: the term “PWM” which appears to be an acronym is not defined in the specification. 
Appropriate correction is required.
Claim Rejections - 35 USC § 112
6.	The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:



7.	Claim 3 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 
11.	Claim 3 recites the limitation “the cargo” in line 2. There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 102
12.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

13.	Claim(s) 1-3 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ichihara (US 20180312247 A1). 
14.	Regarding Claim 1, Ichihara discloses an unmanned aerial vehicle (muticopter 91 as seen in FIGS. 1 and 5) comprising: a main body (a main body having arms extending therefrom) ; 
(911) provided on the main body (FIG. 1); 
a wire (30) for suspending an object (object B as seen in FIG. 3) from the main body; 
a hook (para. [0035]; hook 41) attached to the wire (30); 
a winch for rotatably supporting a spool on which the wire is wound in forward and backward directions (paras. [0034] and [0039]; winch 21 which includes wire 30 winded around winch 21 and the portion of which wire 30 is wind being the spool, a winch by definition rotatably supports a spool on which wire is wound in forward and back directions), winding the wire by rotating the spool in the forward direction and unwinding the wire by rotating the spool in the backward direction (para. [0039]; winding wire 30 (i.e. rotating the spool) in forward direction and unwinding wire 30 in the backward directions defined as wind up and wind out via PWM controller as seen in FIGS. 2-4); and 
a controller that restricts backward rotation of the spool when tension of the wire becomes less than a first threshold value (paras. [0039] and [0049]; PWM controller of controller 831 controlling the rotation of the spool (i.e. winding and unwinding of the wire) such that when object B is grounded the tension of wire 30 which is less than the tension of the wire 30 while object B is suspended, while in the grounded state the controller restricts (i.e. stops) the winding out (i.e. backward rotation) of wire 30, as such the first threshold value being dependent the tension in wire 30 prior to object B making ground contact), and restricts forward rotation of the spool when the tension of the wire becomes less than the first threshold value and becomes equal to or less than a second threshold value, which is less than a gravitational force acting on the hook (paras. [0056]-[0058]; weight detector 20a mounted on winch 20 that is communication with controller 831 for detecting loads between wire 30 and winch 20 for determining the state of object B (i.e. grounded or ungrounded) and controller PWM controller of controller 831 controlling the forward/backward rotation of the spool such that when tension in wire 30 is less than the first threshold value (i.e. object B in an ungrounded state) and becomes equal or less than a second threshold value (i.e. object B in a grounded state, weight of hook 41 supported by grounded object B, tension in wire 30 further reduced) the controller is capable of restricting the forward rotation of the spool). 
15.	Regarding Claim 2, Ichihara discloses the unmanned aerial vehicle according to claim 1, wherein the first threshold value is greater than a gravitational force acting on the hook (as seen in FIG. 3, with object B in an elevated state and having some weight, the tension in wire 30 must be greater than the gravitational forces acting on the hook 41 as such the first threshold value being dependent on the object B being in an ungrounded state, the first threshold value is greater than a gravitational force acting on the hook).
16.	Regarding Claim 3, Ichihara discloses the unmanned aerial vehicle according to claim 1, wherein the first threshold value is less than a sum of the gravitational forces acting on the hook and the cargo, respectively (FIG. 4 illustrates wire 30 in a relaxed (i.e. slacked state) as such the tension in wire 30 is reduced and must be less than a sum of gravitational forces acting on the hook 41 and cargo B as supported by para. [0045] such that the winding out process of wire 30 is not immediately stopped as a result of landing object B such that wire is relaxed and no longer under tension).


















Prior Art
The prior art made of record not relied upon is considered pertinent to applicant’s disclosure:
Curran et al. (US 20180244391 A1), Sopper et al. (US 20170106978 A1), Buchmueller (US 20170197718 A1), Burgess et al. (US 20160059963 A1) disclose winch controls. 

Conclusion
Any inquiry concerning this or any earlier communication from the examiner should be directed to Examiner Arfan Sinaki, whose telephone number is 571-272-7185.  The examiner can normally be reached Monday-Friday from 10:00 am to 6:00 pm EST.
     If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Joshua J. Michener can be reached at 571-272-1467. The fax number for the organization to which this application or proceeding is assigned is 571-273-8300.
     Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/A.Y.S./
Examiner, Art Unit 3642
	
	
	
	/JOSHUA J MICHENER/               Supervisory Patent Examiner, Art Unit 3642